Detailed Action
This office action is in response to the amendment filed on 10/13/2022.


Status of Claims
Claims 2-3, 7, 13-14, and 18 have been cancelled.
Claims 1, 4-6, 8-12, 15-17, and 19-23 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, and 23 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Yamazaki et al. (Publication No.  US 2009/0168655, hereinafter referred as Yamazaki).
Regarding Claims 1, 12, and 23, Yamazaki discloses providing a probe packet including an egress timestamp TS1 indicating a time at which the probe packet egresses a first data communication device (A measuring station performs the measurement of delay time between the measuring station and a station to be measured by transmitting an echo request message; see ¶ 0106. The echo request message includes the “request transmitting time” [TS1]; see ¶ 0106.);
 sending the probe packet via at least one network connection to a second data communication device (The echo request message is transmitted to the station to be measured; see ¶ 0107.); 
wherein an internal latency of data packets in the second data communication device is dynamic, computing by the second data communication device the internal latency of the probe packet in the second data communication device; and recording by the second data communication device the internal latency in a response packet (The station to be measured calculates a span of time [internal latency] required for processing the received echo request message and adds the calculated span of time as “turnaround time of returning” [internal latency] to the echo response frame to be sent back to the measuring station; see ¶ 0109. It is interpreted that the calculated span of time is dynamic because is not defined as a constant value.) ;
receiving from the second data communication device a response packet including the egress timestamp TS1, and the computed internal latency of the probe packet in the second data communication device; associating with the response packet an ingress timestamp TS2 indicating a time at which the response packet ingresses the first data communication device (The measuring station receive the echo response time and adds  [associating] the receiving time as “response receiving time” [TS2]; see ¶ 0110. The measuring station extract the "request transmitting time" [TS1], "response receiving time" [TS2], and "turnaround time of returning" [internal latency] to determines delay time between the measuring station and the station to be measured; see ¶ 0111 & figure 4.); and
computing a data latency in the at least one network connection between the first data communication device and the second data communication device responsively to TS2 less TS1 less the computed internal latency of the probe packet in the second data communication device (The measuring station perform calculation the delay time [data latency] using an expression (K3-K1-K2), where K1 denotes the "request transmitting time", K2 denotes the "turnaround time of returning", and K3 denotes the "response receiving time"; see ¶ 0111 & 0112.).







Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Publication No.  US 2009/0168655, hereinafter referred as Yamazaki) and in view of Mottishaw et al. (Publication No.  US 2007/0147258, hereinafter referred as Mottishaw).
Regarding Claims 4 and 15, Yamazaki discloses that the probe packet including the egress timestamp TS1 (A measuring station performs the measurement of delay time between the measuring station and a station to be measured by transmitting an echo request message; see ¶ 0106. The echo request message includes the “request transmitting time” [TS1]; see ¶ 0106.). 
Yamazaki fails to disclose egress mirroring a data packet destined for the second data communication device yielding the probe packet. However, in analogous art, Mottishaw discloses the first element operable to receive a data packet and to create a clone packet based on the data packet, the clone packet having a destination the same as a destination of the data packet and having information identifying the clone packet as a clone; see ¶ 0008. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki delay measurement system with the mechanism for cloning packets above in order to overcome the limitations of synthetic packets (e.g. ICMP/PING); see ¶ 0005-0006.

Claims 5-6 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Publication No.  US 2009/0168655, hereinafter referred as Yamazaki) and in view of Mishra et al. (Publication No.  US 2012/0106339, hereinafter referred as Mishra).
	Regarding Claims 5 and 16, Yamazaki fails to disclose encapsulating the probe packet with an encapsulation header yielding the response packet, the encapsulation header including a source identification of the second data communication device and a destination identification of the first data communication device. However, in analogous art, Mishra discloses the destination switch sends back packets with the same user flow parameters, but with the source and destination information fields exchanged [encapsulation]; see figure 4 numeral 170 & ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki delay measurement system with the response packets mechanism above in order to evaluate the path latency; see ¶ 0038.


	Regarding Claims 6 and 17, Yamazaki discloses that the computing includes computing the data latency in the at least one network connection between the first data communication device and the second data communication device responsively to the ingress mirrored packet, and the indication of the internal latency of the probe packet in the second data communication device (The measuring station receive the echo response time and adds  [associating] the receiving time as “response receiving time” [TS2]; see ¶ 0110. The measuring station extract the "K1:request transmitting time" [TS1], "K3:response receiving time" [TS2], and "K2:turnaround time of returning" [internal latency] to determines [computing] delay time [data latency] between the measuring station and the station to be measured using an expression (K3-K1-K2); see ¶ 0111 & figure 4.).
Yamazaki fails to disclose ingress mirroring the response packet with the ingress timestamp TS2 yielding an ingress mirrored packet, However, in analogous art, Mishra discloses the destination switch sends back packets with the same user flow parameters, but with the source and destination information fields exchanged [encapsulation]; see figure 4 numeral 170 & ¶ 0038. As a result, there are 4 timestamps available to the source switch, 2 in the forward direction (at the source switch and at the destination switch) and 2 in the reverse direction [TS2]; see figure 4 numeral 170 & ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki delay measurement system with the response packets mechanism above in order to evaluate the path latency; see ¶ 0038.

Claims 8-11 and 19-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamazaki, Dinan, and further in view of Mishra et al. (Publication No.  US 2012/0106339, hereinafter referred as Mishra).
	Regarding Claims 8 and 19, Yamazaki fails to disclose that the first data communication device and the second data communication device are not clock synchronized. However, in analogous art, Mishra discloses that there are 4 timestamps available to the source switch, 2 in the forward direction (at the source switch [first data communication device] and at the destination switch [second data communication device]) and 2 in the reverse direction; see ¶ 0038. These 4 timestamps allow the source switch to evaluate the path latency; see ¶ 0038. In the case where the switches have time synchronization capabilities, 2 timestamps are also sufficient; see ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki delay measurement system with the response packets mechanism above in order to evaluate the path latency; see ¶ 0038.

	Regarding Claims 9 and 20, Yamazaki fails to disclose egress mirroring a return packet, which is based on the probe packet, yielding the response packet. However, in analogous art, Mishra discloses the destination switch sends back packets with the same user flow parameters, but with the source and destination information fields exchanged [encapsulation]; see figure 4 numeral 170 & ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki delay measurement system with the response packets mechanism above in order to evaluate the path latency; see ¶ 0038.

	Regarding Claims 10 and 21, Yamazaki fails to disclose encapsulating the probe packet with an encapsulation header yielding the return packet, the encapsulation header including a source identification of the second data communication device and the destination identification of the first data communication device. However, in analogous art, Mishra discloses the destination switch sends back packets with the same user flow parameters, but with the source and destination information fields exchanged [encapsulation]; see figure 4 numeral 170 & ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki delay measurement system with the response packets mechanism above in order to evaluate the path latency; see ¶ 0038.

	Regarding Claims 11 and 22, Yamazaki discloses that the ingress the response packet with the ingress timestamp TS2 yielding an ingress packet (The measuring station receive the echo response time and adds  [associating] the receiving time as “response receiving time” [TS2]; see ¶ 0110.), 
wherein the computing the data latency includes computing the data latency in the at least one network connection between the first data communication device and the second data communication device responsively to the ingress mirrored packet (The measuring station perform calculation the delay time [data latency] using an expression (K3-K1-K2), where K1 denotes the "request transmitting time", K2 denotes the "turnaround time of returning", and K3 denotes the "response receiving time"; see ¶ 0111 & 0112.). 
Yamazaki fails to disclose ingress mirroring the response packet with the ingress timestamp TS2 yielding an ingress mirrored packet. However, in analogous art, Mishra discloses the destination switch sends back packets with the same user flow parameters, but with the source and destination information fields exchanged [encapsulation]; see figure 4 numeral 170 & ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki delay measurement system with the response packets mechanism above in order to evaluate the path latency; see ¶ 0038.

Response to Arguments
Applicant submitted that the cited portion of the prior art, individually or in combination, do not discloses the specific features of claim 1; see remarks page 9 ¶ 5. In specific, “the second data communication device including packet processing circuitry configured to: compute the internal latency of the probe packet in the second data communication device; and record the internal latency in a response packet; and
the first data communication device includes a network processor configured to compute a data latency in the at least one network connection between the first data communication device and the second data communication device responsively to: TS2 less TS1 less the computed internal latency of the probe packet in the second data communication device". Examiner agrees with applicant that the cited portion of the prior art, individually or in combination, does not discloses the specific features of claim 1. However a new embodiment of the prior art has been found disclosing the specific features of claim 1. Therefore, a new rejection is presented on the current office action addressing the specific features of claim 1 based in the new embodiment of the prior art; see page 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang et al. (US 2016/0352601) The prior art discloses a process for measuring performance of a network using mirrored probe packets; see title. In specific, calculate the roundtrip latency time for the link 312 by subtracting the first instance of time information t.sub.1 from the second instance of time information t.sub.2; see ¶ 0061.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472      


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472